Larremore, C. J.
These actions were brought to recover possession of certain personal property. Defendant’s contention on the trial was that one Edward J. Tyler, who took possession of the property under a bill of sale, was not a bona fide purchaser for value; that a chattel mortgage previously given upon the property was a valid lien on the same. The mortgage was filed but not renewed, and therefore, as against bona fide purchasers or creditors, was clearly invalid. The question of the bona fldes of the transaction was passed upon by the court below, and, as there was some evidence to sustain such finding, 1 do not think the judgment should be disturbed, but should be affirmed, with costs.